Opinion oe the Court by
Judge Williams :
Conceding that an insolvent parent would have the right to provide reasonable education and maintenance for his minor children according to their situation in life, and that money advanced for such purpose could not be attached by his creditors, yet we think the judgment right in this case, because the placing in Mrs. Tevis’ hands $1,000 in cash to pay for the board, tuition, and clothing of his two minor daughters by Clark, when there were executions against him returned no property found, and at a time when he contemplated going into the southern army, and when his said daughters had already been at this select school for two years, is wholly incompatible with the rights of creditors, is an unreasonable provision for his said daughters regarding the means and position in society of the father, and was an advance far beyond the requirements of the school, as the terms only required six months’ payment in advance for board. and tuition. Mrs. Tevis and the witness both say the money was paid to her to keep the girls, board and teach, and furnish them with clothing until it should be exhausted, and not for any definite time, for as the amount of clothing could not be ascertained but was wholly uncertain, no definite time could be fixed, and this we think fixes the true character of the transaction and left it, so far as Clark’s creditors were concerned, precisely as if deposited *540in some one else’s hands for the purpose of paying the board, tuition, and clothing of these children.
Smith, for Appellant.
Simpson, for Appellees.
At the time the fund was attached only $265 had been expended, consequently the appropriation to pay appellee’s debt of less than $200 would still leave a large surplus in her hands, and when it was exhausted she was bound no longer to board, teach, or furnish clothing for the young ladies. Judgment affirmed.